DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on January 6, 2020.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
The drawings amendments have been entered. Therefore, Figs. 4-6 and 13 objections has been withdrawn due to the applicant's amendments.  
The specification amendments
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 13-14, in which independent claims set 1, 11 and 20 and its pending claims recite an abstract idea, the applicant argues  on “clear and distinct improvement to an existing technology or technological field” in where “an enterprise are modified by a configuration setting to enable the computing device to operate efficiently” and the additional elements allegedly integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. The invention’s pending claims disclosing the display of dialog box that can recommend a setting with pre-filled parameters of features for an application is not considered an improvement under PEG 2019 guidelines. Because, the invention’s pending claims still recites an abstract idea in where a computer was merely used as a tool (or by applying it to a generic computer) to perform an existing process and thus, that statement alone does not serve to improve technology (See MPEP § 2106.05(f)). Neither the function of “automatically configuring the feature of the application based on the recommended parameters” is improving a technology nor a technical field. According to PEG guidelines, “technology” is not only evaluated on its definition or the application of knowledge in a particular field, but this technology, whatever its definition might be, must conform to the requirement of being an improvement. Finally, this inventive concept is merely claiming the idea of a solution or outcome, thus it is found in the judicial exception (the abstract idea) itself and not in an improvement to any of the technology of the claim. Which means that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. For example, “in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” as stated in MPEP 2106.05(a). Please refer to MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

Moreover, for SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC stated “We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.
the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding the applicant's arguments of rejection under 35 USC § 103 for the independent claims set 1, 11 and 20 and their dependent claims 2-10 and 12-19 on pages 14– 15: These amended limitation steps in the pending claims are considered upon revision and the combination of Sabet, Fuller, Schafer and Janardhan does teach every element of the new features recited in the independent claim set of 1,11 and 20, in view and under the Broadest Reasonable Interpretation (BRI). Thus, the examiner respectfully disagrees, and maintains 35 USC § 103 rejection for these pending claims, as well.


Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 11 and 20 are rejected under 35 U.S.C. 101. Firstly, Step 1: the claimed invention falls under statutory categories of a process, a machine and an article of manufacture. However, Step 2A Prong 1: because the claims recites a method, computing apparatus and a  non-transitory computer-readable storage medium for identifying collaboration metrics for each user account based on the corresponding user activity data; identifying a first group of user accounts from the plurality of user accounts and a second group of user accounts from the plurality of user accounts…; generating a recommended configuration setting of the application; indicating the first group of user accounts and the second group of user accounts; causing a display of a dialog box…of the second group of user accounts, the dialog box indicating a recommended setting being pre-filled with recommended parameters of a feature of the application based on the recommended configuration setting; detecting a selection of the recommended setting…of the second group of user accounts: and in response to detecting the selection of the recommended setting, automatically configuring the feature of the application based on the recommended parameters

These limitations, describe a process, a machine and an article of manufacture for determining a group of characteristics to rank or evaluate enterprise users using metrics with their average overall score as a baseline or benchmark. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal behavior, relationships or interactions between people to follow rules or instructions and/or guarantee social activities within the enterprise.  As disclosed in the specification, this invention provides a tool to discover traits of top performers and apply characteristics of those traits to other users via recommendation of enterprise application configuration settings. Thus, it represents a certain method of organizing human activities by evaluating collaboration metrics’ data points that are important to managers or directors to ensure efficient interactions and performance between users for the sake of having a successful organizational enterprise. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of a graphical user interface(s) (GUI); a processor; a memory storing instructions and a computer-readable storage medium including instructions, use of an application (implies computer implementation of the abstract idea) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1, 11 and 20, these claims include an additional element recited a graphical user interface(s) (GUI); a processor; a memory storing instructions and a computer-readable storage medium including instructions, use of an application (implies computer implementation of the abstract idea), this is not sufficient to amount for significantly more than the judicial exception due to not being more than generically recited computer device by the non-transitory computer comprising of one or more processors and a memory. These are used to be instructed and perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

Dependent claims 2-10 and, 12-19  do not provide the additional elements. These sets of claims cover or fall under the same abstract idea, of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 and 12: accessing third-party activity data of a third-party enterprise application from the plurality of user accounts of the enterprise; and computing the collaboration metrics based on the third-part activity data and the user activity data. 
Claims 3 and 13: identifying a baseline of the first group; and comparing collaboration metrics of a user account from the second group with the baseline; 
Claims 4 and 14:  further describes the abstract idea of the user’s activity data. 
Claims 5 and 15 further describes the abstract idea of the user’s activity data; 
Claims 6 and 16: generating a user recommended configuration setting of the application for a user account of the second group; and configuring the application of the user account from the second group based on the user recommended configuration setting; 
Claims 7 and 17:  compares the collaboration metrics of a user account from the second group with a baseline of the first group; …compares the collaboration metrics of the user account from the second group with the collaboration threshold that is based on a plurality of enterprises; 
Claims 8 and 18 (directed to claims 7 and 17): generating a first recommendation based on the first graphical user interface element, the first recommendation; and generating a second recommendation based on the second graphical user interface element; 
Claims 9 and 19 (directed to claims 8 and 18): detecting a selection of the first or second recommendation from the user account of the second group; configuring the application of the user account based on the selection; 
Claim 10: further describes the abstract idea of the user’s activity data.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet (U.S. Pub No. 20160260044 A1) in view of  Fuller (2017), in view of Shafer (2019) and in further view of Janardhan (2019).
Regarding claims 1, 11 and 20: 
Sabet teaches:
a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: (“As a method of the system a performance metrics data is generated from the processing of responses using a processor; and the performance metrics data is presented as an interactive display on a hardware having a processor.” ¶0124)
accessing user activity data of an application from a plurality of user accounts from an enterprise; (“Analysis Module 206 may receive data from an Input Module 202 that a person has just completed an interaction such as a meeting, phone call, or other event or activity” ¶0132; Fig 14 (1402)) Examiner note: The display module can access the activity data from existing calendar accounts and other system inputs (refer to ¶0145)
identifying collaboration metrics for each user account based on the corresponding user activity data (“As an example, from calendar data, the Classification Module 204 may calculate how much time the person spends in meetings versus working alone. Using various information processing techniques, such as natural language processing methods, the system may assign a likelihood that each specific calendar activity falls into a more general activity type. Activity types might include, without limitation: travel time, 1-on-1 meetings, group meetings, presentations, training, social event, customer meeting, support call, individual working session or conference. From this analysis, the system can generate an activity map for the person showing the person how he spends his time among these different kinds of activity types.” ¶0092; Fig 2 (204))
identifying a first group of user accounts from the plurality of user accounts and a second group of user accounts from the plurality of user accounts, the first group being determined based on at least one of the collaboration metrics exceeding a collaboration threshold, the second group being determined based on at least one of the collaboration metrics being lower than the collaboration threshold; (“A cohort might be a group of people within a company, across companies, across industries, or another combination of people. In one embodiment, a Cohort Performance Profile can be used by a PAM to compare a PAM within that cohort against the cohort in general. In another embodiment, a Cohort High Performance Profile is a specific type of Cohort Performance Profile that may only use performance metrics from people within a cohort that are tagged as being high performers” ¶0040; Fig 20 (2006)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) a collaboration threshold is being interpreted as the comparison between a cohort of high performers attributes and the cohort overall (a range), which is referred as the Cohort High Performance Profile using performance analytics metric (PAM) (refer ¶0154 – 0158). 

Sabet doesn’t teach the following limitations. However, Fuller further teaches:
generating a recommended configuration setting of the application for the second group of user accounts, (“A sales organization in a Fortune 500 company used Workplace Analytics to identify the collaborative patterns of top performers and then scaled those behaviors to the broader sales organization—resulting in a significant increase in sales. Some of these insights were expected, like the amount of time spent with customers. But others were new, like the size of the person’s internal network, which may be an indicator of the salesperson’s ability to get answers and solve customer questions; p.2, ¶3, under Sales productivity section; Workplace Analytics taps into Office 365 email and calendar metadata, including to/from data, subject lines and timestamps, to shine a light on how the organization collaborates and spends time. It turns this digital exhaust—the data that comes naturally from our everyday work—into a set of behavioral metrics that can be used to understand what’s going on in an organization.”.  p.1, ¶3, under New insights from Office 365 section) Examiner note: Under BRI and according to the applicant specifications, the configuration setting is being interpreted as the configuration of suggested parameters such as, automation of sending project status emails, notifications or adding peers of a project to a communication channel based in an organization or group.

      It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Sabet with the ability of further expand the functionality of the configuration settings to include emailing and alerts and also include recommended configuration settings, as taught by Fuller this to recommend the second group based on the first group metrics because “According to a recent Forrester report, increasing employee productivity is the number one priority for C-level executives in the next year, with 96 percent of respondents citing it as a critical or high imperative. Workplace Analytics provides unprecedented behavioral insights that can be used to improve productivity, workforce effectiveness and employee engagement (Fuller; p.1 ¶2, above New insights from Office 365 section).

Sabet and Fuller do not teach the following limitations. However, Schafer further teaches:
generating a graphical user interface (GUI) indicating the first group of user accounts and the second group of user accounts, the GUI indicating the recommended configuration setting of the application for the second group of user accounts; (“This page includes analysis details, such as: the analysis name, date range, name and size of the reference group, and the name and size of the other group. The Highlights area displays the results of your analysis. The upper area presents summaries of the top three variant metrics for the groups. (Workplace Analytics selects these three metrics from among highly correlated metrics that are unique to this type of analysis.) The results that you see are comparisons of raw averages between the reference group and the other group.” P.9, ¶1, under view results section) Examiner note: Under BRI and according to this reference, the reference group is being interpreted as being the first group and the other group is considered to be the second group.  

      It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Sabet and Fuller with the ability of the indicating recommended configuration setting of the application for the second group of user accounts via a GUI, as taught by Shafer because the purpose of displaying such visuals is “The immediate goal of this kind of analysis is to help you discover the unique workplace-collaboration traits that help these people succeed. The larger goal is to use these insights to spread these behaviors so that the peers of the reference group, and others in the company, can benefit from them.” (Shafer; p.1 ¶2, under Building a digital, data-driven enterprise section).

Neither, Sabet, Fuller or Schafer teaches the following limitation. However, Janardhan further teaches:
causing a display of a dialog box at a client device of the second group of user accounts, the dialog box indicating a recommended setting being pre-filled with recommended parameters of a feature of the application based on the recommended configuration setting; (“If you receive a meeting invite that conflicts with booked focus time, Outlook will provide inline suggestions and weekly email digests with actionable messages—making it easy to reschedule the focus time right from your inbox and maintain your routine.” p.2, ¶1, under Maintain your focus routine section) Examiner note: Under BRI, the display of a dialog box is being interpreted as the Outlook “inline suggestions and weekly email digests with actionable messages” and the recommended setting being pre-filled with recommended parameters is being interpreted as the “suggestions” itself, along with the option of “reschedule the focus time”. 
detecting a selection of the recommended setting from the client device of the second group of user accounts: and (“The focus plan will offer you the flexibility to have daily focus time booked automatically based on your availability, or surface suggestions to book focus time manually as you work in Outlook. The automatic booking algorithm will prioritize booking morning hours, if they are open, so you can be at your peak capacity for tackling challenging analytics tasks” p.1, ¶1, under Create a personal focus plan section; “To help you set aside time for pressing tasks—tasks you promised to complete for coworkers and tasks they asked you to get done—new inline suggestions and adaptive cards in email digests will be introduced in Outlook. These will use AI to surface outstanding tasks from emails, making it seamless for you to reserve focus time for them.” p.2, ¶1, under Make time for outstanding tasks section) Examiner note:
in response to detecting the selection of the recommended setting, automatically configuring the application based on the recommended parameters. (“Information worker studies find it takes an average of around 23 minutes to return to your original task after interruptions or self-distractions. To help limit these when you are trying to get deep, meaningful work done, Microsoft Teams will automatically switch to “Do Not Disturb” during focus time. Your status will be set to “Focus” and you will only get notifications for messages that are urgent or from contacts with priority access during focus time.” p.2, ¶1, under Work uninterrupted during focus time section) Examiner note: Under BRI, The focus plan is another feature and is part of MyAnalytics from Microsoft 365 and is being interpreted as a recommended configuration setting, that when activated it automatically configure the recommended parameters such as “Do not disturb” button. 

      It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Sabet, Fuller and Shafer with the ability to automatically configure the application based on the recommended configuration setting, as taught by Janardhan because MyAnalytics “can help you better understand your current work patterns and get actionable insights to prioritize focus, disconnect and recharge, keep up with important contacts and relationships, and improve team collaboration..” (Janardhan; p.3, ¶2, under Work uninterrupted during focus time).

Regarding claims 2 and 12: 
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet further teaches:
accessing third-party activity data of a third-party enterprise application from the plurality of user accounts of the enterprise; and (“A Communication Module 214 may be responsible for communication between devices within the PAM such as between the application on the person's device and other devices such as the system's server or the database, or between the person's device or the server on one hand, and the various third-party applications referred to herein, such as email, SMS, IM, calendar, and CRM systems, on the other hand” ¶0217; Fig 2 (214))

Regarding claims 3 and 13:
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet further teaches:
identifying a baseline of the first group; and (“Display Module 210 may also display a comparison dashboard showing a particular person's performance dashboard as compared with an aggregated average performance dashboard of a particular cohort type” ¶0151; Fig 2 (210)) Examiner note: Under BRI the first group is being interpreted as a manager’s team or cohort type group. According to the applicant specifications a baseline is also referred as an average.
comparing collaboration metrics of a user account from the second group with the baseline, (“After constructing a Cohort High Performance Profile, the system may determine which performance attributes are more commonly present in high performers within the cohort as compared with the cohort overall—this defines a set of key performance attributes for this cohort.” ¶0157; Fig 2 (200)) Examiner note: Under BRI the first and second group of user accounts are being interpreted as a team run by its manager or cohort type group (See Fig. 22 and 23), and the company organization team or industry as an overall (See Fig. 24).
wherein the recommended configuration setting of the application for the user account is based on the comparing the collaboration metrics of the user account from the second group with the baseline. (“FIG. 18 allows the person to compare their performance against the industry average for various activities and displays it in a nutshell as graphical display.” ¶0232; Fig 1 (100); Fig 2 (200); Fig 17 (1710); Fig 18 (1810)) Examiner note: See also ¶0230

Regarding claims 4 and 14:
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet further teaches:
wherein the collaboration threshold comprises a multi-enterprise collaboration threshold from a plurality of enterprises. (“If the number of people in the entire cohort having a high score in that attribute is only 55%, but the number of people in the high performing cohort having a high score for that attribute is 90%, then through displaying this, the system may reveal to a person of the system that this particular attribute is a critical performance attribute for ABC Company sales people.” ¶0157; Fig. 13 (1312)) Examiner note: The threshold is being interpreted as a benchmark or range, which is determined by the cohort high performance profile when comparing the scores of the high performing cohort with the non-high performing 

Regarding claims 5 and 15:
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet further teaches:
wherein the GUI further indicates the collaboration metrics of a user account from the second group relative to the collaboration metrics from the first group. (“FIG. 27 illustrates an embodiment of PAM providing feedback and analytics for Personal individual impact seen through dashboard 2702 and 2706. In another embodiment, the proposed system provides individual's performance compared to peers within a job role across the company, industry and market. Correlations 2704 and metrics 2708 can track specific to goals set by managers related to performance incentives such as bonus and promotion.” ¶0249; Fig 22, 23 and 27 (2704, 2708))

Regarding claims 6 and 16:
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet doesn’t teach the following limitations. However, Fuller further teaches:
generating a user recommended configuration setting of the application for a user account of the second group; and  (“A sales organization in a Fortune 500 company used Workplace Analytics to identify the collaborative patterns of top performers and then scaled those behaviors to the broader sales organization—resulting in a significant increase in sales. Some of these insights were expected, like the amount of time spent with customers. But others were new, like the size of the person’s internal network, which may be an indicator of the salesperson’s ability to get answers and solve customer questions; p.2, ¶3, under Sales productivity section)
configuring the application of the user account from the second group based on the user recommended configuration setting. (“Freddie Mac used Workplace Analytics to drive a cultural change with managers. In looking at how time-usage metrics are related to engagement and retention, they found that the behaviors of managers were pivotal in determining employee engagement and retention. Behaviors, such as 1:1 manager time, level of leadership exposure given to employees and the degree to which work can be distributed evenly across an organization, are measurable through Workplace Analytics.”p.3, ¶1, under Manager effectiveness section).

      It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Sabet with the ability of further expand the functionality of the configuration settings based on the user’s recommended configuration settings, as taught by Fuller because “According to a recent Forrester report, increasing employee productivity is the number one priority for C-level executives in the next year, with 96 percent of respondents citing it as a critical or high imperative. Workplace Analytics provides unprecedented behavioral insights that can be used to improve productivity, workforce effectiveness and employee engagement (Fuller; p.1 ¶2, above New insights from Office 365 section).

Regarding claims 7 and 17: 
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet further teaches:
a second graphical user interface element that compares the collaboration metrics of the user account from the second group with the collaboration threshold that is based on a plurality of enterprises. (“The Employer may choose to view, create, set or edit goals or objectives for an employee through an interface. Goals may be chosen from a pre-defined set of goals in the PAM so that their achievement can be compared against other employees, cohort types, or other attributes in the system” ¶0242; Fig 20 (2006, 2008 and 2010))
a first graphical user interface element that compares the collaboration metrics of a user account from the second group with a baseline of the first group; and (“FIG. 18 allows the person to compare their performance against the industry average for various activities and displays it in a nutshell as graphical display.” ¶0232; Fig 1 (100); Fig 2 (200); Fig 17 (1710); Fig 18 (1810)) Examiner note: See also ¶0230

Regarding claims 8 and 18: 
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 7 and 17.
Sabet further teaches:
generating a first recommendation based on the first graphical user interface element, the first recommendation comprising a first configuration setting of the application for the user account from the second group; and (“A person may request a comparison display of his activity map compared with a chosen cohort. The person may set targets within the PAM application based on the results of these comparisons, which will be stored in the PAM application as goals for the person. The PAM application may automatically recommend goals based on the results of these comparisons for the person to set as targets. FIG. 20 shows an example display of how targets may be identified based on comparative results.” ¶0234; Fig 20 (2006, 2008 and 2010))
generating a second recommendation based on the second graphical user interface element, the second recommendation comprising a second configuration setting of the application for the user account from the second group. (“The Employer may choose to view, create, set or edit goals or objectives for an employee through an interface. Goals may be chosen from a pre-defined set of goals in the PAM so that their achievement can be compared against other employees, cohort types, or other attributes in the system” ¶0242; Fig 20 (2006, 2008 and 2010))

Regarding claims 9 and 19: 
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 8 and 18.
Sabet doesn’t teach the following limitations. However, Fuller further teaches:
detecting a selection of the first or second recommendation from the user account of the second group; and configuring the application of the user account based on the selection. (“Every organization has unique business questions, which is why we’ve included the ability to create custom queries directly within Workplace Analytics. Data analysts can choose from a unique set of collaboration metrics to explore activities and trends within the business, including time spent in email, time in meetings, after-hours time and network size. Analysts can also create custom queries and filter to aggregated population subsets including regions, roles and functions.” p.4 ¶1; under Customized queries section)

      It would have been obvious to one of ordinary skill in the art at the effective time of filing to provide Sabet with the ability of selecting and configuring the user’s application recommended configuration settings based on the second group, as taught by Fuller because “According to a recent Forrester report, increasing employee productivity is the number one priority for C-level executives in the next year, with 96 percent of respondents citing it as a critical or high imperative. Workplace Analytics provides unprecedented behavioral insights that can be used to improve productivity, workforce effectiveness and employee engagement (Fuller; p.1 ¶2, above New insights from Office 365 section).

Regarding claim 10: 
The combination of Sabet, Fuller, Shafer and Janardhan as shown in the rejection above, discloses the limitations of claims 1, 11 and 20.
Sabet doesn’t explicitly teach the following limitation. However, Fuller further teaches:
wherein the collaboration metrics comprise an internal network size, an external network size, internal collaboration hours as percentage of total collaboration hours, external collaboration hours as percentage of total collaboration hours, time with leadership as percentage of total collaboration hours. (“Data analysts can choose from a unique set of collaboration metrics to explore activities and trends within the business, including time spent in email, time in meetings, after-hours time and network size. Analysts can also create custom queries and filter to aggregated population subsets including regions, roles and function” ¶7 under Space Planning section) 
       
     It would have been obvious to one of ordinary skill in the art at the effective time of filing to combine Sabet with collaboration time, percentages and internal and external network as a base for the collaboration metrics as taught by Fuller to help the user reflect on their contributions and their collaboration metrics because ““Workplace Analytics is becoming an essential part of our toolkit,” said Tom Springer, partner at Bain. “It shows us where and how our clients are deploying their scarcest resources: the time, talent and energy of their people. Workplace Analytics consistently yields unique insights into resource allocation, collaboration behaviors and organizational networks. We integrate these insights with broader perspectives on strategy, operating model and results delivery to help our clients organize for maximum productivity” (Fuller; p.4, ¶2 under customized queries section).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tayarani (U.S. Pub No. 20170161682 A1) 
Mueller (U.S. Pub No. 20180101797 A1) is pertinent because it is related “to information handling systems such as networking devices. More particularly, the present disclosure related to systems and methods for monitoring, detecting, recording, and analyzing sales-related events, such as emails and phone calls, using one or more information handling systems.”
Ramaswamy (U.S. Pub No. 20200334596 A1) is pertinent because it is “ a system that alleviates the above problems by providing an end-to-end system that automatically finds a control group and identifies anomalous groups with respect to the control. Furthermore, a user interface is provided that visually shows how far of an outlier an anomalous group may be and what effect an intervention may have on the group.”
Cong (U.S. Pub No. 20180005161 A1) is pertinent because the invention is about “Embodiments of a method and/or system for improving user metric determination associated with a workplace can include: presenting a query to a first user based on a role identifier identifying a workplace role for the first user, collecting a response to the query from the first user, determining a metric for the first user based on the response to the query, and presenting the metric to a second user based on a second role identifier identifying a second workplace role for the second user.”
Johnson, III (U.S. Pub No. 20180005160 A1) 
Tiwari  (U.S. Pub No. 20170193420 A1) is pertinent because its “embodiments herein are more particularly related to a gamified performance management and learning system, referred collectively as a gamified performance management system or a gamified PMS, to improve the method of enhancing employee performance, motivation and employee engagement in organizations.
Kurjanowicz (U.S. Pub No. 20160275436A1) is pertinent because it is about “a method and system which integrates multiple systems and applications together to determine trends by analyzing tags and/or keywords of multiple users over the multiple integrated systems and applications.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687